Citation Nr: 0019432	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-04 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for paralysis of the 
left true vocal cord, currently evaluated as 30 percent 
disabling, based on the disagreement with the April 1997 
initial award.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.


REMAND

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

During his June 2000 Travel Board hearing before the 
undersigned, the veteran testified that he had an upcoming 
August 2000 appointment at the VA Medical Center for 
respiratory problems associated with his vocal cord 
paralysis.  His representative also indicated at that time 
that the physician who conducted the February 1997 VA 
compensation examination had been convicted of felony 
malpractice.  At the time of the examination, the examiner 
indicated that he was extremely limited in his ability to 
examine the larynx and opined that the veteran should have a 
specialized examination by an ear, nose and throat (ENT) 
specialist.  The veteran's representative has averred that 
the veteran would be better rated using Diagnostic Code 6519.

The United States Court of Claims for Veterans Appeals Court 
has held that, under 38 U.S.C.A. § 5107(a) (West 1991), VA's 
duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
veteran has indicated that the Little Rock VAMC is located 
more conveniently to his residence, and ahs requested that 
any examinations be scheduled there. 

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Little Rock, Arkansas, 
dated from February 1997 to the present.  

2.  After the above development has been 
completed, the RO should schedule the 
veteran for a VA ENT examination by a 
specialist at the Little Rock VAMC in 
order to determine the manifestations of 
his paralysis of the left true vocal 
cord.   All necessary tests and studies 
should be conducted in order to identify 
and describe the symptomatology 
attributable to his left true vocal cord 
paralysis.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  The claims folder with a 
copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's appealed 
claim applying all appropriate diagnostic 
codes.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond. Thereafter, the case should be returned to the Board 
for further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




